DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-7,15,17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “…an animal facing the first horizontal fencing member and may be pivoted vertically to allow movement of the animal in a first sideways direction”, is not supported in the original specification because the specification does not explain how an animal would be facing a horizontal fencing member and by vertically pivoting the elongated member 25 that it would allow sideways movement? As understood by one of ordinary skill in the art reviewing applicant’s invention, the purpose of the device is to guide the animal between two fence members or a gangway or hallway or the like, which is why applicant claimed “a first horizontal fencing member” because there is a second horizontal fencing member. Thus, the device is mounted on either one fence member or two devices mounted on each fence member on each side of the pathway. Given this, how would the animal be facing the fencing member because of the narrow pathway surrounded by these fence members? In addition, even if the elongated member 25 is vertically pivoted to allow none restriction of the pathway, how would this even allow movement in a first sideway direction when the animal is surrounded by the fence members? Since applicant failed to explain how the animal can face the fence member (sort of say “head on” due to “facing the first horizontal fencing member”) in a pathway and how vertically pivoting the elongated member 25 allows sideways movement, the limitation lacks description and is considered a new matter issue. 
	All other claims depending on claim 1 above are also rejected the same. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-7,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, it is unclear what element the “first stabilizing portion” refers to because, according to the specification and drawings, it appears that the elongated member 25 is the same as the animal positioning member and the first stabilizing portion. Thus, claim 1 appears to be claiming the same element (i.e. animal positioning member 25) with different names. 
	For claim 3, according to the specification and drawings, it appears that the elongated member 25 is the same as the animal positioning member as claimed in claim 1. However, in claim 3, applicant appears to be claiming that the first stabilizing portion is an elongated square tubing member. Thus, the claimed limitation is unclear. 
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,7,15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hansen (US 3222805 A).
 For claim 1, Hansen discloses an animal movement restraining device, comprising: 
a first bracket assembly for engaging a first horizontal fencing member (6), wherein the first bracket assembly further comprises a first fence member engaging portion (can be refs. 8,16; noting that ref. 8 is a post that is connected to fence member 6 as shown in fig. 1) and a first stabilizing portion (14) extending from the first fence member engaging portion for extending adjacent a second spaced horizontal fencing member (fig. 1, the other ref. 6 on the opposite side); 
a cradle portion (18) operationally connected to the first fence member engaging portion; 
two pairs of oppositely disposed apertures (58 and also the holes where refs. 26,42 go through) formed through the cradle portion for receiving pins (56,26,42) therethrough; and 
an animal positioning member (44,48) pivotably connected to the cradle portion and extending from the first bracket assembly and oriented perpendicularly with the stabilizing portion (as shown in fig. 1); 
wherein the cradle portion is sized and shaped to receive the animal positioning member (fig. 2); 
wherein when connected to the first horizontal fencing member, animal positioning member extends horizontally to prevent sideways movement of an animal facing the first horizontal fencing member (functional recitation to which the positioning member can prevent sideways movement if the animal facing the fencing member; note, also the 112a rejection above for this limitation) and may be pivoted vertically to allow movement of the animal in a first sideways direction (horizontal and vertical directions depending on how one view fig. 1 as demonstrated by the examiner’s illustration below); and 
2wherein the first horizontal fencing member prevents forward movement of the animal; and 
wherein when the animal positioning member is pivoted vertically, the animal may freely move in sideways directions (because the positioning member is out of the pathway, the animal can move freely).  


    PNG
    media_image1.png
    718
    898
    media_image1.png
    Greyscale

For claim 4, Hansen discloses the device of claim 1, and further discloses at least one plate (22) extending from the bracket assembly and positioned adjacent the animal positioning member.  
For claim 7, Hansen discloses the device of claim 1, and further discloses wherein the animal positioning member is slotted (hole where refs. 26,42 are inserted, and holes 52) and pivotable about a pin (26,42) extending therethrough.  
For claim 15, Hansen discloses the device of claim 7, and further discloses a second pin (at refs. 54,40) extendable through the slotted animal positioning member to prevent pivoting of the slotted animal positioning member.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (as above).
 	For claim 3, Hansen teaches the device of claim 1, and further teaches wherein the first stabilizing portion is an elongated round or circular tubing member but is silent about the elongated tubing member being square. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the elongated tubing member of Hansen be square in shape, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (either shapes would result in the same and both shapes are well-known in the art). In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 5,6,17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (as above) in view of Langan (GB 2495495 A).
 	For claim 5, Hansen teaches the device of claim 4 as described above but is silent about wherein the at least one plate is a pair of plates, each respective plate positioned on an opposing side of the animal positioning member positioned therebetween.  
Langan discloses an animal movement restraining device (1), comprising: a first bracket assembly (2,7,8) for engaging a first horizontal fencing member (9), a pair of plates (fig. 3, the front plate of ref. 2 is to the left and the back plate of ref. 2 is to the right where the positioning member 3 slides back and forth), each respective plate positioned on an opposing side of an animal positioning member (3) positioned therebetween.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the bracket assembly having at least one plate is a pair of plates as taught by Langan in place of the bracket assembly of Hansen in order to allow easier mounting of the device in the event the user wishes to mount the device on a horizontal member of a fence.	
For claim 6, Hansen teaches the device of claim 4 as described above but is silent about wherein the first fence member engaging portion is n-shaped, having a first elongated plate from which two spaced, parallel plates extend.  
In addition to the above, Langan further teaches a first fence member engaging portion (any one of refs. 7,8) is n-shaped, having a first elongated plate from which two spaced, parallel plates extend (see the figures for refs. 7,8, both have these features).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the bracket assembly having first fence member engaging portion is n-shaped, having a first elongated plate from which two spaced, parallel plates extend as taught by Langan in place of the bracket assembly of Hansen in order to allow easier mounting of the device in the event the user wishes to mount the device on a horizontal member of a fence.
For claim 17, Hansen teaches an assembly for preventing the sideways movement of an animal facing a fence, comprising: 
a fence engaging member (can be refs. 8,16; noting that ref. 8 is a post that is connected to fence member 6 as shown in fig. 1); 
a cradle (18) operationally connected to the top plate; 
an animal engaging member (44,48) pivotably connected to the cradle and extending from the first fence engaging member; 
wherein the animal engaging member is vertically pivotable to allow the animal to freely move sideways (because the positioning member is out of the pathway, the animal can move freely).  
However, Hansen is silent about a first n-shaped fence engaging member having a top plate for engaging the top surface of a first horizontally-extending fencing member and spaced front and back plate portions connected to the top plate and extending therefrom for engaging at least the first horizontally-extending fencing member, and hence, the animal engaging member extending from the first n-shaped fence engaging member away from the spaced front and back plate portions. 
Langan discloses an animal movement restraining device (1), comprising: a first bracket assembly (2,7,8) for engaging a first horizontal fencing member (9), a first n-shaped fence engaging member (refs. 7,8) having a top plate for engaging the top surface of a first horizontally-extending fencing member and spaced front and back plate portions connected to the top plate and extending therefrom for engaging at least the first horizontally-extending fencing member (see the figures for refs. 7,8, both have these features). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the bracket assembly having a first n-shaped fence engaging member having a top plate as taught by Langan in place of the bracket assembly of Hansen in order to allow easier mounting of the device in the event the user wishes to mount the device on a horizontal member of a fence.
The combination of Hansen as modified by Langan would result in the animal engaging member (of Hansen) extending from the first n-shaped fence engaging member (as relied on Langan) away from the spaced front and back plate portions.
Response to Arguments
14. 	Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant argued that claim 1 has been rejected as indefinite because the added limitation of" ... an animal facing the first horizontal fencing member may be pivoted vertically to allow movement of the animal in a first sideways direction" (see most recent Office Action, p.2, last paragraph). Applicant respectfully submits this language as quoted is somewhat misleading, insofar as it appears to require pivoting of the animal; the limitation in its entirety is "wherein when connected to the first horizontal fencing member, animal positioning member extends horizontally to prevent sideways movement of an animal facing the first horizontal fencing member and may be pivoted vertically to allow movement of the animal in a first sideways direction". This language enjoys specification support.

	Claim 1 was NOT rejected as being indefinite. Instead, it is rejected under 112(a), first paragraph, as failing to comply with the written description requirement. As stated in the previous and above Office action, this added limitation is not supported in the original specification because the specification did not describe how the animal would be facing the first horizontal fencing member because the first horizontal fencing member runs along the side of the animal as in an alley or gangway known in the art. Thus, the animal is guided through the pathway so it is unclear how the animal can face the first horizontal fencing member as claimed. The claimed excerpt or limitation says that “wherein when connected to the first horizontal fencing member, animal
positioning member extends horizontally to prevent sideways movement of an animal
facing the first horizontal fencing member and may be pivoted vertically to allow
movement of the animal in a first sideways direction” (emphasis on the underlined). 
Applicant argued that as taught by Hansen, the cattle chute is a narrow passageway for guiding cattle and offers no room for sideways motion of the cattle; instead, the chute directs the cattle forward to a predetermined, desired destination. Hansen's device as described and claimed is a spring-loaded member extending into the chute that deflects forward, allowing passage of the animal in a forward direction but does not deflect backward so as to not allow an
animal that has passed the device to back up.

 	Sideway motion can merely be one or two steps to the side, thus, Hansen’s passageway would allow that freedom of movement. It is known in these passageway that, while there are some restriction of movement, certainly the cattle can move about within several steps or so because such is the function of the alley or passageway. If there is no space for at least some side movement for the cattle, the cattle would have a hard navigating through the passageway. In any event, it is applicant’s mere assumption that Hansen “offers no room for sideways motion of the cattle” because no where in Hansen does he stated such statement. 
	In addition, it would also depend on how big the cattle is because not all cattle entering the passageway of Hansen is big so the passageway offers no room for even a couple of steps to the side. A slimmer cattle would be able to step a couple of steps to the side if he/she wishes to do so. 
Moreover, the comment by applicant “does not deflect backward so as to not allow an animal that has passed the device to back up” is really irrelevant because the claimed limitation does not call for deflecting backward so that the cattle can back up. Even if so claimed, Hansen’s elongated member is allowed to be stowed as shown in fig. 1 in phantom so in this position, the cattle can back up somewhat if he/she wishes. 
Lastly, it is unclear as to the relevancy of applicant arguing “sideway movement” because it appears that applicant’s invention is trying to achieve restriction of sideways. For example, para. 0022 emphasized that “In operation, the system 10 keeps cattle standing straight and oriented away from the fencing to which the system is or may be mounted, preventing the cattle from being able to travel from side to side. Such restriction of sideways movement protects nearby people, such as a handler, from being in harms way.”  It is clear that applicant’s intention is not to have the cattle move sideways so as to protect nearby people; thus, applicant’s argument that Hansen does not allow sideway movement seems irrelevant. Also, the specification failed to describe how much sideway movement is allowed because applicant appears to be arguing a lot of sideway movement by stating that Hansen’s passageway is so narrow that it does not allow any sideway movement for the cattle. Unless applicant specifically explain how much of this sideway movement is allotted, as well-known in these passageway/alley/ gangway, there are two side fences to restrict sideway movements but at the same time, allow some side movement minimally. 
Applicant argued that, in contrast, Applicant's claim 1 requires "animal positioning member ... may be pivoted vertically to allow movement of the animal in a first sideways direction". Hansen does not disclose, teach or suggest a vertically pivotable member. Nor is sideways motion permitted when in a chute.

 	As illustrated in the examiner’s illustration above, and since applicant does not defined a reference point for horizontal or vertical, in a plan view as the cattle is going through the passageway in Hansen, the vertical axis is as illustrated and the elongated member does pivot vertically as illustration (reproduced below).

    PNG
    media_image1.png
    718
    898
    media_image1.png
    Greyscale

Applicant argued that Langan defines an animal crush as an area for the examination and testing of animals, including a narrow internal passageway with horizontal bars along at least one side so that an animal may be guided in single file along the passageway. Langan further teaches that it is important to confine the animal to as tight a space as possible, and that the animal must not be allowed to move backwards out of the passageway.

 	Langan was not relied on the argued feature. Langan was relied on for 
bracket assembly having at least one plate is a pair of plates as stated in the rejection to allow the user to mount the device on a horizontal member of a fence.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643